     5:20-cv-00276-TLW      Date Filed 04/22/21   Entry Number 18    Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

 Angela Creel,                                Case No. 5:20-cv-00276-TLW

               PLAINTIFF

        v.
                                                             Order
 Andrew M. Saul, Commissioner of
 Social Security Administration,

               DEFENDANT



       This social security matter now comes before the Court for review of the Report

and Recommendation (Report) filed by the magistrate judge to whom this case was

assigned. ECF No. 14. In the Report, the magistrate judge recommends reversing the

Commissioner’s decision and remanding the case. The Commissioner filed a notice

informing the Court that no objections would be filed. ECF No. 15. This matter is now

ripe for decision.

       The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in the Report. 28 U.S.C. § 636.

However, in the absence of objections, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 200

(4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident



                                          1
     5:20-cv-00276-TLW     Date Filed 04/22/21   Entry Number 18   Page 2 of 2




Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. Having found no clear error on

the face of the record, the Report is ACCEPTED and the Commissioner’s decision is

REVERSED. This case is REMANDED to the Commissioner for further proceedings

consistent with the Report and this order.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

April 22, 2021
Columbia, South Carolina




                                         2
